Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 06/09/2022.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/925,978, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-7 receive the date of the provisional of 10/25/2019
Claims 8-9 receive the filing date of 10/26/2020.
The provisional application does not disclose the support pegs as removeable or selectable by the user.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal end distal to said support body set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 recites the limitation "said support structure" in in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4 recite the limitation "support structure" in Line 1. It is unclear if the support structure is different than the support or if the support structure is an entirely new component that is positioned around the main body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arpey (US 20130042880).
Regarding Claim 1, Arpey, in the same field of endeavor, discloses a ponytail holding apparatus 30 comprising; an elastic main body; a support body 36 having a support surface 60 and a cavity 64 in which said main body is enclosed (paragraph [0057]); a plurality of hair support pegs 46 having a base proximate 48 to said support body and a terminal end 50 distal to said support body 36, wherein said support pegs 46 emanate outward from said support surface of said support body (Figure 9).
Regarding Claim 3, Arpey discloses support pegs 46 extend outward said support surface of said main body (Figure 9).
Regarding Claim 5, Arpey discloses support pegs 46 are conical (Figure 9; Paragraph [0017]).
Regarding Claim 7, Arpey discloses support pegs 46 are permanently attached to said support body (Paragraph [0027] discloses the device is one piece therefore permanently attached).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 9301586).
Regarding Claim 1, Jones, in the same field of endeavor discloses a ponytail holding apparatus (Figure 1) comprising; an elastic main body (Column 2 Lines 64-67); a support body 100 having a support surface 112 and a cavity (Column 3 Lines 1-9) in which said main body is enclosed (Column 2 Lines 64-67); a plurality of hair support pegs 140 having a base proximate 102 to said support body and a terminal end 104 distal to said support body 100, wherein said support pegs 140 emanate outward from said support surface of said support body (Figure 2).
Regarding Claim 4, Jones discloses the support structure 100 is provided in a triangular configuration (Figure 1 depicts the device tapering toward the end, therefore a triangular device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arpey further in view of Chudzik (US 20140053863).
Regarding Claim 2, Arpey discloses a support structure 36 that is a sleeve (60 wraps around 34) positioned about said main body 34. Arpey does not disclose that the sleeve is silicone.
Chudzik, in the same field of endeavor, discloses a hair holding device (Figure 6B) with a flocked side 8. The flocked side is composed of silicone (Paragraph [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arpey’s sleeve with Chudzik’s silicone texture in order to increase the devices ability to hold onto the hair without it slipping.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arpey further in view of Grant (US 20180343997).
Regarding Claim 6, Arpey discloses the invention substantially as claimed. Arpey however does not disclose the support pegs 46 having a spherical configuration on the distal end.
Grant, in the same field of endeavor, discloses hair holding device 110, with support pegs 120 with a spherical configuration 122 on the distal end (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arpey’s device with the spherical distal end of Grant to facilitate the pegs to engage and grip onto thick hair (Paragraph [0017]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arpey further in view of Merges (WO 9905933).
Regarding Claim 8, Arpey discloses the invention substantially as claimed. Arpey however does not disclose support pegs are removably attached to said support body.
Merges, in the same field of endeavor discloses a hair holding device (Figure 7) support pegs  20 are removably attached to said support body 10 (Figure 2 depicts the pegs being replaces). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arpey’s device with removable pegs of Merges to be able to replace broken pegs.
Regarding Claim 9, Arpey discloses the invention substantially as claimed. Arpey however does not disclose support pegs are provided in user selectable and attachable sizes.
Merges discloses support pegs are provided in user selectable and attachable sizes (Page 2, Lines 28-30 & page 6, Lines 25-28). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arpey’s device with removable pegs of Merges to allow the user to select pegs that best fit the thickness of the user’s hair.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772